Mr. Justice Breese delivered the opinion of the Court: This was an action of replevin for forty-two head of cattle, in which, among others, was the plea of property in the defendant. It was contended, upon one side, that the'sale of the cattle was conditional, and upon the other, that it was an absolute sale. Much and contradictory and conflicting testimony was heard on this point, and the jury found for the defendant. In cases so situated, the court is not at liberty to set aside a verdict. It is impossible to say on which side it preponderates, and the jury, judging of it with better lights than we can have, have been influenced by it in a direction which we can not say was the wrong direction, and can not disturb their finding. It is further complained by plaintiffs in error that the court refused to give certain instructions asked by them. In looking at the mass of instructions asked, we find that all the important matter to be found in the refused instructions was contained in those given, and it was no error in the court to refuse to repeat them. Perceiving no error in the record, the judgment is affirmed. Judgment affirmed.